[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
By writ, summons and complaint, dated June 15, 1998, the plaintiff brought this action, in three counts, seeking recovery for injuries suffered as a result of an accident which occurred or about July 16, 1996.
Prior to trial, on August 19, 1999, the plaintiff withdrew the third count sounding against the defendant, State Farm Mutual Insurance Company.
At the date of trial, November 14, 2000, the plaintiff withdrew her second count against the defendant, Mario Antolini.
At trial, the parties stipulated to the liability of the defendant, Jason Nedobity, as to his negligence being the proximate cause of the accident and the plaintiffs injuries.
The court then proceeded to conduct a hearing in damages.
After a full hearing in damages, based on the preponderance of the credible, reliable, relevant and legally admissible evidence and the reasonable, rational, logical and lawful inferences to be drawn therefrom, the court rules as follows:
On or about, July 16, 1996, the plaintiff, Maria Ancona, was 15 years old and a high school student.
At that date she was a rear seat passenger in a vehicle owned by the defendant, Mario Antolini, and being driven by the defendant, Jason Nedobity.
The defendant Nedobity, as he was driving Southbound on Route 9 in the town of Cromwell, lost control of the vehicle which stuck the left hand guardrail, skidded across Route 9, truck the jersey barriers on the right side of the road and came to rest. CT Page 14127
The plaintiff was thrown about the interior of the vehicle, striking her neck, shoulders, chest and back on the interior of the vehicle.
The proximate cause of the accident and the plaintiffs injuries was the defendant, Nebodity's negligence in failing to maintain control of the vehicle he was driving.
The plaintiff was taken to Middlesex Hospital where she was found to have suffered neck and back pain.
The plaintiff then saw Dr. LaGuardia on July 18, 1996. He reported that when he saw her he complained of neck pain, right shoulder pain, thoracic back pain, some headaches and lumbosacral back pain.
The court reviewed Dr. LaGuardia's reports which covered visits to him, by the plaintiff, om July 18, 1996 to December 22, 1999.
On December 3, 1997, the plaintiff was evaluated by Dr. Gerald Lawrence for her ongoing neck, dorsal and lumber pain, and was found by him to have a permanent partial usability, as a direct result of a vehicular accident, of 5%.
The plaintiff accrued medical bills in the amount of $7,909.83. She has been found to have suffered a 5% permanent partial disability and to this date still experiences pain and discomfort and cannot do any moderate lifting.
Accordingly, in addition to her medical bills the court, awards the further sum of $25,000.00 as supplemental damages which when added to the special damages totals $32,909.83.
Accordingly, judgment is entered for the plaintiff, Maria Ancona, to recover of the defendant, Jason Nedobity, the sum of $39,909.83 plus costs of suit.
  SPALLONE JUDGE TRIAL REFEREE